Cline, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation between counsel for the Government and the defendant:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, — is as follows: Mexican Pesos 5.65 per pair, plus 1,65% tax, packing included.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
*622On the agreed facts I find the export value as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination'lof the value of the merchandise here involved, and that such value is 5.55 Mexican pesos per pair, plus 1.65 per cen-tum tax, packing included. Judgment will be rendered accordingly.